DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/27/2022 as a Request for Continued Examination. 
In the filed response, independent claims 1, 3, and 4 have been amended with claim 2 being previously cancelled.
Accordingly, Claims 1, 3, and 4 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Response to Arguments
1.	Applicant’s arguments, see pgs. 5-7, filed 10/27/2022, with respect to the prior art rejection(s) of claim(s) 1, 3, and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) and 112(b) for the reasons given below and as further detailed in the office action. 
2.	Upon further consideration, the Examiner finds that the amended features corresponding to the different cases regarding the first and second variables and the first through fourth syntax elements, are not entirely clear in the filed specification. In other words, corresponding support could not be located for all of the amended limitation. ¶0069 does seem to show some correspondence, however, not all of the limitation can be identified. It is also unclear what the fourth syntax element refers to in the claims. For e.g., in claims 1 and 3, it is used to derive a second variable, however in claim 4, it is used to derive a first variable. As such, it is difficult to determine with certainty whether the fourth syntax element is the same element for all claims and if this is used to determine both first and second variables. For further details, please see the office action below. 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	Accordingly, Claims 1, 3, and 4 have been examined and are pending.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 3; claims 1 and 3 recite the amended limitation “deriving a first variable by using the first syntax element, the third syntax element and a second variable” (emphasis added).   Based on Examiner’s understanding of the above amendment, in light of the filed specification, it appears a “first variable” relates to “TotalNumOlss” and a “second variable” relates to “OlsModeIdc”.  Accordingly, it then seems syntax elements “vps_max_layers_minus1 +1” (1st syntax), “num_output_layer_sets_minus2 plus 2” (3rd syntax), and “OlsModeIdc” (2nd variable) are used to derive “TotNumOlss” (1st variable). Page 39, ¶0069 of the specification details the derivation of variables “olsModeIdc” and “TotalNumOlss”. However, the 3rd syntax element cannot be found when determining “TotalNumOlss” as required.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be found, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 4; claim 4 recites the amended limitation “and (iv) a fourth syntax element used for deriving a first variable;” (emphasis added). Based on Examiner’s understanding of using a fourth syntax element for deriving a second variable as recited in claims 1 and 3 above, it is not readily clear where in the specification a fourth syntax element can be used to derive a first variable (i.e. “TotalNumOlss”).  It is understood based on ¶0069 of the specification that syntax “ols_mode_idc” is being called a fourth syntax element for claims 1 and 3, however in claim 4, this not apparent. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be found, Applicant is required to cancel the new matter in the reply to this Office Action.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 4, claims 1 and 3 recite the limitation phrase “(iii) the second variable is derived based on a value of a fourth syntax element” (emphasis added). However, claim 4 recites the limitation phrase “and (iv) a fourth syntax element used for deriving a first variable” (emphasis added).  As to claims 1 and 3, it appears ¶0069 describes the claimed features, however, it is not clear if the fourth syntax element is the same element for all claims. If it is, the specification does not seem to provide support. If on the other hand the fourth syntax element in claim 4 refers to a different syntax element, it is not apparent where in the specification this can be found. First variable “TotalNumOlss” is shown to be equal to syntax “vps_max_layers_minus1+1” (pg. 39), however this is the first syntax element. As such, it is difficult to ascertain the metes and bounds of the claims when considering the aforementioned limitation.
Regarding claims 1 and 3, claims 1 and 3 recite the limitation “(iii) the second variable is derived based on a value of a fourth syntax element” is understood to mean “OlsModeIdc” (2nd variable) is derived from another syntax element different from the first three syntax elements disclosed earlier in the claim. On pg. 39 of the specification, “OlsModeIdc” = ols_mode_idc when !each_layer_is_an_ols_flag in the if statement for deriving olsModeIdc. Syntax ols_mode_idc appears to be related to the claimed fourth syntax element for deriving OlsModeIdc, however, it is not entirely clear this is the case.  OlsModeIdc can also be set to ‘4’, which in turn does not appear to be based on a value of a fourth syntax element given Examiner’s understanding of the fourth syntax element in light of the specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486